LITTLE, had Judgment on a Verdict below, and Holdin appeals, and entered his Appeal, and the Cause was continued one Term, &c.
Now, the Action called, Holdin failed to appear and prosecute. And thereupon Little files his Complaint, agreeable to the Prov. Stat. 13 W. 3, c. 3, and had Judgment as the said Statute directs.
Note. The Prov. Stat. 11 W. 3, c. 3, (1) gives this Court Cognizance of all Actions brought by Appeal, &c., which gives some Colour to sup*339pose that the Appeal being entered, the Appellee (having the Copies) might on Motion prove his Demand and have Judgment for his Damage and Cost, or as the Case may require, he still continuing Plaintiff quoad the Trial; but the Law seems to consider the Appellant as Plaintiff or Act;or, quoad the Support of the Suit; then he, being called, does not appear,— the Suit which he supported falls of Course, and is discontinued, or the Appellant is become nonsuit; and though perhaps the Appellee might thereupon have his Colls at that Court, yet Judgment for his Damages could not be supported; wherefore came ye 13 W. 3, c. 3, (2) which seems the only Way for the Appellee to proceed in such Cases against; the Appellant.
1772.

 Anc. Chart. 330.


 Anc. Chart. 356.